Judgment, Supreme Court, New York County, entered on January 23, 1973, dismissing the landlord’s petition, unanimously reversed, on the law and the facts, and vacated, without costs and without disbursements. Respondent’s determination is annulled and respondent is directed to issue the requested certificate of eviction. A certificate of eviction had been granted petitioner-appellant. We find no justification for the revocation of the certificate upon the stated ground of lack of good faith. The owner is not required to occupy an apartment that is not controlled and thus diminish his income from his property. The administrative inquiry into good faith should be restricted to a search for the landlord’s honest intention to gain possession for his own use. (Matter of Reres v. Gabel, 19 A D 2d 724; Matter of Rosenbluth v. Finkelstein, 300 N. Y. 402, 405; McCabe v. Gabel, 22 A D 2d 939.) Clearly the owner has met this test and he is entitled to the certificate originally issued and thereafter unjustifiably revoked. The fact that other vacancies were available to the landlord does not establish lack of good faith. (See Matter of Campbell v. Reichman, 28 N Y 2d 950.) Concur — McGivern, J. P., Nunez, Murphy, Steuer and Tilzer, JJ.